                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

VARTEK, LLC,                                       )
                                                   )   Civil Action No. 2:18-cv-01455
                      Plaintiff,                   )
                                                   )
vs.                                                )   Magistrate Judge Lisa Pupo Lenihan
                                                   )
AXIALL, LLC,                                       )
                                                   )   ECF No. 26
                                                   )
                      Defendant.                   )

                                           OPINION

       Presently before the Court is Defendant’s Motion to Dismiss Count III of Plaintiff’s

Complaint. ECF No. 26. For the reasons set forth below, the Court will grant the Motion.

I.     Relevant Facts

       This case involves a claim of breach of implied warranty of fitness. Plaintiff, Vartek,

LLC (“Vartek”), manufactures PVC hose and tubing. Compl. ¶ 9, ECF No. 1. Vartek purchased

PVC pellets from Defendant, Axiall, LLC (“Axiall”), pursuant to a Supply Agreement

(“Agreement”) dated February 1, 2014. Id. at ¶ 19.

       In or about February 2014, Axiall began supplying Vartek with PVC pellets to

manufacture its hosing and tubing. Id. at ¶¶ 20, 22. The tubing reacted with spa water and caused

the water to discolor, abnormally foam, and produce white waxy flakes of contamination. Id. at ¶

25. In or about April 2015, Vartek contacted Axiall regarding the contamination and Axiall

stated that the contamination was due to an external source. Id. at ¶¶ 26-27. Therefore, Vartek

continued to use the PVC pellets provided by Axiall and the contamination continued. Vartek

attempted to resolve the contamination problem for months but ultimately switched to another

supplier. Id. at ¶ 32. Thereafter, Vartek stopped receiving complaints about water quality. Due to
the defective PVC hose and tubing, Vartek has been subject to lawsuits and claims from its

customers. Id. at ¶ 34.

       Plaintiff filed a Complaint on October 30, 2018 for (1) breach of contract, (2) breach of

implied warranty, and (3) breach of implied warranty of fitness. ECF No. 1. Defendant filed a

Motion to Dismiss Count III of the Complaint and a supporting brief on January 3, 2019. ECF

Nos. 26-27. Defendant argues that pursuant to Rule 12(b)(6) of the Federal Rules of Civil

Procedure, Plaintiff failed to state a claim for breach of any implied warranty of fitness upon

which relief can be granted because the Agreement expressly provided that all implied

warranties, including the implied warranty of fitness, are disclaimed by Defendant. Def.’s Mot.

to Dismiss ¶ 4, ECF No. 26.

II.    Legal Standard

       The United States Court of Appeals for the Third Circuit has aptly summarized the standard

to be applied in deciding motions to dismiss filed pursuant to Rule 12(b)(6):

        Under the “notice pleading” standard embodied in Rule 8 of the Federal
        Rules of Civil Procedure, a plaintiff must come forward with “a short and
        plain statement of the claim showing that the pleader is entitled to relief.”
        As explicated in Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009), a claimant
        must state a “plausible” claim for relief, and “[a] claim has facial
        plausibility when the pleaded factual content allows the court to draw the
        reasonable inference that the defendant is liable for the misconduct
        alleged.” Although “[f]actual allegations must be enough to raise a right to
        relief above the speculative level,” Bell Atlantic Corp. v. Twombly, 550
        U.S. 544, 555 (2007), a plaintiff “need only put forth allegations that raise
        a reasonable expectation that discovery will reveal evidence of the
        necessary element.” Fowler, 578 F.3d at 213 (quotation marks and
        citations omitted); see also Covington v. Int'l Ass'n of Approved Basketball
        Officials, 710 F.3d 114, 117–18 (3d Cir.2013).

Thompson v. Real Estate Mortg. Network, 748 F.3d 142, 147 (3d Cir. 2014).

       Courts generally consider only the allegations of the complaint, attached exhibits, and

matters of public record in deciding motions to dismiss. Pension Benefit Guar. Corp. v. White
Consol. Indus., Inc., 998 F.2d 1192, 1196 (3d Cir. 1993) (citations omitted). Factual allegations

within documents described or identified in the complaint may also be considered if the plaintiff’s

claims are based upon those documents. Id. A district court may consider these documents without

converting a motion to dismiss into a motion for summary judgment. In re Burlington Coat

Factory Sec. Litig., 114 F.3d 1410, 1426 (3d Cir. 1997).

III.    Analysis

       A. Conspicuousness

       In support of its Motion to Dismiss, Axiall argues Vartek failed to state a claim of breach

of implied warranty of fitness upon which relief can be granted in Count III of the Complaint.

Specifically, Axiall argues that the Court should dismiss Plaintiff’s claim for breach of implied

warranty of fitness because the claim was expressly disclaimed in the parties’ Agreement and the

disclaimer was conspicuous. Vartek counters that it sufficiently stated a claim and is entitled to

relief because the disclaimer was not conspicuous. Therefore, the warranty cannot be disclaimed.

       Disclaimers of implied warranty are governed by Pennsylvania’s version of Article 2 of

the Uniform Commercial Code (“the U.C.C.”). Great N. Ins. Co. v. ADT Sec. Servs., 517 F. Supp.

2d 723 n.23 (W.D. Pa. 2007). 13 PA. CONS. STAT. § 2316(b) states:

        (b) Implied warranties of merchantability and fitness. —Subject to subsection
        (c), to exclude or modify the implied warranty of merchantability or any part of it
        the language must mention merchantability and in case of a writing must be
        conspicuous, and to exclude or modify any implied warranty of fitness the
        exclusion must be by a writing and conspicuous. Language to exclude all implied
        warranties of fitness is sufficient if it states, for example, that “There are no
        warranties which extend beyond the description of the face thereof.”

The Uniform Commercial Code defines conspicuous as:

        (10) “Conspicuous.” With reference to a term, means so written, displayed or
        presented that a reasonable person against which it is to operate ought to have
        noticed it. Whether a term is “conspicuous” or not is a decision for the court.
        Conspicuous terms include the following:
         (i) A heading in capitals equal to or greater in size than the surrounding text, or in
         contrasting type, font or color to the surrounding text of the same or lesser size.

         (ii) Language in the body of a record or display in larger type than the surrounding
         text, in contrasting type, font or color to the surrounding text of the same size, or
         set off from surrounding text of the same size by symbols or other marks that call
         attention to the language.

    13 PA. CONS. STAT. § 1201(b)(10).

        In applying sections 2316(b) and 1201(b)(1) courts examine the following factors to

determine if a reasonable person should have noticed a warranty disclaimer including: “1) the

disclaimer’s placement in the document, 2) the size of the disclaimer’s print, and 3) whether the

disclaimer was highlighted by being printed in all capital letters or in a type, style, or color different

from the remainder of the document.” Borden Inc. v. Advent Ink Co., 701 A.2d 255, 264 (Pa. Super

Ct. 1997).

        Defendant claims that the terms in the Agreement are conspicuous because both the

heading and the text of the disclaimer appeared in all capital letters, satisfying the requirements of

section 1201(b)(10(i) (“A heading in capitals equal to or greater in size than the surrounding

text...”) and (ii) (“Language in the body of a record or display in... contrasting type...”).

Additionally, Defendant argues that the warranty disclaimer complies with the factors established

in Borden Inc. v. Advent Ink Co. 701 A.2d at 264. The General Terms document is only two pages

long and the disclaimer is the only language that appears in all capital letters. Therefore, Defendant

claims that a reasonable person would have noticed the warranty disclaimer.

        In response, Plaintiff claims that its breach of implied warranty of fitness claim should not

be dismissed because the Agreement is not conspicuous. The disclaimer does not appear on the

face of the contract, is printed in tiny font that is not offset from the surrounding text and is

otherwise completely unremarkable among the two pages of General Terms. Plaintiff argues that
while the disclaimer is in capital letters, the font is so small that the capitalization does nothing to

distinguish it from the surrounding text.

        Plaintiff analogizes the Agreement to the purchase agreement in Moscatiello v. Pittsburgh

Contractors Equip. Co, where the Court found the warranty disclaimer to be inconspicuous. 595

A.2d 1190, 1194 (Pa. Super. Ct. 1991). The warranty agreement did not appear on the face of the

purchase order. Instead, the bottom of the purchase order stated, “TERMS AND CONDITIONS

ON REVERSE SIDE ARE AN INTEGRAL PART OF THIS ORDER.” Id. at 1193. The

Moscatiello Court noted that the Terms and Conditions of the purchase order contained extremely

small type, approximately one-sixteenth of an inch in height, that filled the entire eighteen

paragraph page. Id. The warranty disclaimer was buried at the bottom of the page. Id. Although

the disclaimer was in capital letters, the lettering was so small that it did not attract attention to the

clause. Id. 1193-94.

        Plaintiff further relies on Borden Inc. v. Advent Ink Co. 701 A.2d 255 (Pa. Super. Ct. 1997).

The Borden Court held that a warranty disclaimer on the back of an invoice was inconspicuous.

The Court focused on the font size, approximately one-sixteenth of an inch, and that there was

nothing to indicate the warranty disclaimer was more significant than other paragraphs. Id. at 261.

        Based on these cases, Plaintiff claims that Defendant’s disclaimer is not conspicuous. The

reference to General Terms on the face of the contract would not put a reasonable person on notice

that important warranty exclusions might appear in those terms. The font size utilized by

Defendant was one-sixteenth of an inch, the same font size utilized in Moscatiello and Borden.

Although the disclaimer does appear in capital letters, so do the next six lines of text, so it does

not draw attention to the disclaimer. Therefore, Plaintiff asserts that Defendant’s Motion to

Dismiss should be denied.
       The Court finds that the disclaimer in the parties’ Agreement is conspicuous. The

disclaimer does not appear on the face of the Agreement; however, directly above the signature

line and in bold capital letters the Agreement states, “THE ATTACHED GENERAL TERMS

AND THE ADDENDA IS AN INTEGRAL PART OF THIS AGREEMENT AS IF

RECITED AT LENGTH OVER THE SIGNATURES HERETO AFFIXED.” Affixed to the

Agreement is a two-page General Terms document containing 25 numbered paragraphs in one-

sixteenth inch font. The first page contains twelve numbered paragraphs and the disclaimer appears

at the bottom of the page in paragraph twelve. In bold capital letters the header reads

“WARRANTY AND LIMITATION OF REMEDY” and the subsequent lines addressing the

disclaimer are in capital letters. The disclaimer is the only capitalized section of the General Terms

document.

       Plaintiff presents two main arguments as to why the disclaimer is inconspicuous. First, the

disclaimer does not appear on the face of the Agreement. Second, the disclaimer is written in one-

sixteenth inch font size – a size that both the Moscatiello and Borden Courts previously took issue

with. However, the disclaimers in Moscatiello and Borden can be distinguished from the

disclaimer in the current Agreement.

       The fact that the disclaimer does not appear on the face of the Supply Agreement does not

carry as much weight as Plaintiff gives it. The Moscatiello Court stated that “the location of a

disclaimer on the reverse side of a contract alone does not render the disclaimer inconspicuous.”

595 A.2d at 1194. In addition to a conspicuous disclaimer, the face of the document must contain

noticeable reference to the terms on the reverse side. Id. The Moscatiello Court held that the face

of the purchase agreement containing the language “TERMS AND CONDITIONS ON REVERSE

SIDE ARE INTEGRAL PART OF THIS ORDER” was inconspicuous because it only mentioned
terms and conditions rather than a limitation on warranties. Id. Here, although the Agreement

contains a similar statement, its location directly above the signature line adds to its conspicuous

nature. See Jordan v. Four Winds International, Inc. No. 108-CV-129, 2010 WL 1337691, at *9.

The Court in Jordan found that reference to additional terms of an agreement directly above the

signature line with language requiring the purchaser to certify that he or she read the back of the

agreement along with other factors puts a reasonable person on notice to read all terms and

conditions. Id.

        Plaintiff analogizes the current Agreement to Moscatiello and Borden because all three

disclaimers appear in one-sixteenth inch font. However, font size is only one factor in determining

whether an agreement is conspicuous and is not outcome determinative. For example, the Borden

Court stated that even more important than font size was the language on the front of the invoice

that simply stated, “SEE REVERSE SIDE.” 701 A. 2d 255 at 261. Additionally, the Borden Court

took issue with the fact that all of the type was bold-faced and reasoned that there was nothing to

indicate that the disclaimer paragraph was any more significant than the other provisions. Id.

Unlike the disclaimer in Borden, the current disclaimer is the only capitalized provision within the

General Terms. See also Thermo King Corp. v. Strick Corp. 467 F. Supp. 75,78 (W.D. Pa. 1979)

(found the disclaimer warranty conspicuous because no other language in the warranty appeared

in all capital letters).

        The fact that the disclaimer only appears in capitalized letters and not boldface text does

not make the disclaimer inconspicuous. Courts require that disclaimers are “highlighted by being

printed in all capital letters or in a type, style, or color different from the remainder of the

document.” Borden, 701 A.2d at 264. Therefore, courts have created an option between capitalized

text and other styles that draw attention to that section of the document. The current disclaimer
satisfies this requirement. “Courts in this circuit have routinely held that disclaimers in boldface

type, unlike the surrounding provisions of the agreements in which they are located, are

sufficiently ‘conspicuous’ to disclaim implied warranties.” IMAX Corp. v. Capital Ctr., 156 F.

Supp. 3d 569, 578–79 (M.D. Pa. 2016). See, e.g., Mack Trucks, Inc. v. BorgWarner Turbo Sys.,

Inc., Civ. No. 08–cv–2621, 2011 WL 1045108, *7 (E.D. Pa. Mar. 22, 2011) (found disclaimer of

implied warranties in boldface text conspicuous); Hornberger v. Gen. Motors Corp., 929 F.Supp.

884, 889 (E.D. Pa.1996) (found disclaimer conspicuous where the disclaimer was in boldface type

and the surrounding text was not).

       For the reasons set forth above, the Court finds that the disclaimer present in the Agreement

is conspicuous and Defendant’s Motion to Dismiss Count III of the Complaint will be granted. 1

IV.    CONCLUSION

       For the reasons set forth above, the Court will grant the Motion to Dismiss Count III.

       A separate order will follow.

Dated: March 22, 2019                                        BY THE COURT:



                                                             ____________________________
                                                             LISA PUPO LENIHAN
                                                             United States Magistrate Judge


       1
          Defendant also argues that a party’s sophistication is a factor in determining if a
disclaimer is conspicuous, relying on Moscatiello v. Pittsburgh Contractors Equip. Co, 595 A.2d
1190, 1194 (Pa. Super. Ct. 1991) and Valhal Corp. v. Sullivan Associates Inc. 44 F. 3d 195, 203
(3d Cir. 1995). The Court agrees with Plaintiff that these cases do not consider sophistication of
the parties when determining conspicuousness. The sophistication factor only came into play in
looking at damage calculations, Moscatiello at 1194, or unconscionability, Valhal at 203. See also
American Leistritz Extruder Corp. v. Polymer Concentrations, Inc. 363 Fed. Appx. 963 (3d Cir.
2010) (“The unconscionability analysis focuses on the relative bargaining power of the parties...”);
Carter v. Exxon Co. USA, a Div. of Exxon Corp., 177 F. 3d 197, 207 (3d Cir. 1999) (“In
determining whether a party is unconscionable courts focus bargaining power of the parties.”). The
Court found no cases that discussed party sophistication in the conspicuousness analysis.
